730 N.W.2d 220 (2007)
John WOLF and Darlene Wolf, Plaintiffs-Appellants,
v.
HOMECOMINGS FINANCIAL NETWORK, INC., Defendant-Appellee.
Docket No. 133333. COA No. 270169.
Supreme Court of Michigan.
April 24, 2007.
By order of March 6, 2007, this Court granted immediate consideration and a stay of trial court proceedings. On order of the Court, the application for leave to appeal the December 19, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The stay of trial court enforcement proceedings, ordered on March 6, 2007, is DISSOLVED.